— Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 10, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Without explanation or permission, claimant left work early on May 6, 1991 to take her mother to the hospital. Instead of returning to work, claimant called to tell her employer that she quit her job. Claimant had only worked for the employer for about six days. While claimant now contends that she had to quit to take care of her ill mother, the reason she gave both at the local unemployment insurance office and at the hearing was that she left because the job was too difficult and she could not handle it. Claimant also testified that her mother *926has a home attendant to care for her during the day. Under these circumstances, substantial evidence exists to support the conclusion that claimant voluntarily left her employment without good cause and was thus disqualified from receiving unemployment insurance benefits (see, Matter of Fontana [Levine], 53 AD2d 742; Matter of Sillan [French Tel. Cable Co. —Levine] 53 AD2d 719).
Weiss, P. J., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.